 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG & M Underground Contracting Co. and RobertWright. Case 7-CA-14441October 25, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY, AND TRUESDALEOn September 13, 1978, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, G & M UndergroundContracting Co., Roseville, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.IRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 Although the Administrative Law Judge in his recommended Order pro-vided that Respondent offer reinstatement to employee Robert Wright andmake him whole, he inadvertently failed to include such provisions in hisnotice. Accordingly, we shall substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employees for in-voking the assistance of the Union concerningworking conditions or because they have other-wise engaged in concerted activities for mutualaid and protection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the National Labor Relations Act, asamended.WE WILL offer Robert Wright immediate andfull reinstatement to his former position or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered, with interest.G & M UNDERGROUND CONTRACTING CO.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This case washeard before me in Detroit, Michigan, on January 25, 1978.The charge herein was filed by Robert Wright, an individ-ual, on September 27, 1977, and a complaint issued thereonOctober 20, 1977, alleging that G & M Underground Con-tracting Co. (herein called Respondent) discharged saidRobert Wright because he sought the assistance of Local324, International Union of Operating Engineers, AFL-CIO (herein called Union), concerning his work assign-ment, in violation of Section 8(a)(3) of the National LaborRelations Act, as amended (herein called the Act). In itsanswer the Respondent conceded, inter alia, certain factswith respect to its business operations and the supervisionand agency status of individuals as alleged, but it denied allallegations that it committed any unfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Michigan corporation, is engaged in theconstruction and installation of sewers and water mains.During the fiscal year ending March 31, 1977, which pe-riod is representative of its operations during all times ma-terial herein, Respondent, in connection with its businessoperations, purchased and caused to be transported anddelivered to its Roseville, Michigan, place of business sew-er pipes and other goods and materials valued in excess of$100,000, of which goods and materials valued in excess of$50,000 originated outside the State of Michigan. Respon-dent admits, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.78 G & M UNDERGROtUND CONTRACTING C O.11 LABOR ORGANIZATIONRespondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.I1 TiHE ALLEGED UNFAIR L.ABOR PRA(TICEA. SettingRespondent is engaged in the business of installing sew-ers and water mains at various construction sites, includingthe jobsite involved herein, located at Nine Mile Road andCushing Road in east Detroit (herein called the Nine Milesite). Robert Wright commenced his employment for Re-spondent in May 1977,' and approximately 90 percent ofhis work involved the Nine Mile site. He worked as a heavyequipment operator, principally on a machine called a rub-ber tire and loader. On September 14, early in the morning,Joe Rocca, Respondent's foreman and Wright's immediatesupervisor, called Wright and told him that they wererained out, signifying that there would not be any workthat day. Nonetheless, Wright appeared at the Nine Milejobsite that day about 10 a.m. and observed other employ-ees working, including Ed Risner, the bulldozer operator,who was on the rubber tire end loader normally operatedby Wright. Thereupon Wright called the union 2'office andleft word to have Union Business Agent Raymond Pou-pore come out to the Nine Mile site because someone elsewas operating his machine. Wright returned to the jobsite.and about 10:45 a.m. he confronted Foreman Joe Rocca.who had just appeared, as to why he (Rocca) had calledhim earlier that morning to tell him to stay at home, assert-edly because there wasn't any work, and then assigned Ris-ner to operate his machine. Rocca told Wright that Super-intendent Dodge said "it would be alnght." Wrightprotested further that it was not all right, that he wanted toget paid for the day, and informed Rocca that he hadcalled the Union and asked for a union representative tocome out to the site. Rocca got into his truck to report thematter and left the area. Approximately 20 minutes later,Superintendent Dodge arrived at the site, and Wright im-mediately questioned Dodge as he had Foreman Rocca ashort time earlier. Dodge, who had hired Wright and whohas known him for approximately 25 years. pointed outthat there wasn't that much work in, olved. Dodge testifiedthat an inspector on the site wanted certain work to bedone and that, as Risner was already there, the foremanhad Risner operate Wright's machine. Dodge characterizedthe problem as a "mix up." Wright was not mollified b)Dodge's explanation and told him that he called the U nionabout the matter and expected to get pail for the dals.According to Wright, Dodge was "mad" but agreed to pashim for the half day. With regard to the oither half of theday, Dodge assigned Wright to another jobsite, located atEleven Mile Road and Mound Road therein called theMound Road site). The next day. September 15, WrightAll dates hereinafter refer Io 1977 unlc oliteruise Indic;ilcd! Respondent, a a a Illcmlcr of 'ssociated iL ndcrglltJnd ( ltriii.or, h i,had a COlletlive-bargal.riin rclaili>,, ~ith ()peitila t lg I gl eers, I ,, I1324 (heretr the t nion) lar app xrimsiaiely, 7 .icars.operated his loader at the Mound Road site. At approxl-mately 5 p.m., at the end of the day, Wright got into histruck, departed, and almost imnniediately becaine ic ilvedin an accident with another motorist I he nlotorist andWright first exchanged words and then a fist ight ensued.As a result of the fight, Wright sustained an injurs to hi,hand which required emergency aid at Mt. C!emens Gien-eral Hospital. The next day, Frida%, September 16. Wrightwent to the office and told Superintendent D)odge abhouhow he injured his hand during the fight the previous ese-ning. He told Dodge that his hand still hurt and that tiecould not tell precisely when he would Ie able to resumeworking. Dodge instructed Wright to;, advise him the da,\before he would be able to report for work Fhe followingMonday, September 19, about 10 p.m.. W right calledDodge at home to advise him that his hand swas muchimproved and to ask for instructions as to where he shouldreport for work. Wnght asserts that Dodge told him thatPeter Gandolfo (an owner) told him ( Dodge) to fire Wrightbecause the LUnion had contacted the office about Wrightnot operating his machine on September 14.Within a few das, Wright visited the field office at tncNine Mile Road site, where he met Owner George Miaro)-vich) According to Wright. he asked Markoeich wh, hewas fired, and Markovich responded, "You don't call hecUnion. You come and see me." Wright uttered ain epithetat Markovich and the latter countered bs oidering Wrightout of the office and escorting him off the property. Markovich, on the other hand, denied that Wright asked hinwhy he was fired saving rather that he asked how come h(wasn't working. Markovich testified that Wright told himthat he had called the lUnion. and he replied. "Why didn'tyou call me? Why Wh' did you call the UInion." A,\s Mar-kovich stood up. Wright approached him and uttered aprofanit). Markosich told Wright to get out if thC tiailei(field office) and then followed him outside because he(Markovict) assertedlv w\as in a hurrN to gvo >ionitelic!cMarkovich asserts that he discharged Wright hbecause thtlatter called him an "insulting" name.B. Do. lusvi;i1 cIN]r ( ;vH ' ll i1he record .erea.ls that on Septcn. ,i 14 I o!erna.i, Rt,La called \, right at home and told himn iil to iet .l fIwork that das because it had been iainrinm l urtlici diirecord disclo'se. that ,ni September 14 1 d Risncr! ; illtdozei ,)peratot. ..s aitssigned to )iopcoc !V-'ht'smachine. When Wright disco,.ered li!c:l- ii. nmit nin:!..Risner uxa assigned to operate hnis machini. righ! i.woked the assistance of the .niorn. I his, he called arunion office to relate his cntiplinnt :ind !'ft l,,'Td lIoiI nlion Business Reptie',entatle R i, Piupoie t I'l. iti the ihtbite Poupore testifcld creJilbls alid Aithoilt ltltradictiol that he visited the Nine Mlec Iobhite on Sewnt-:inber 14 in fur!her.mtcc (of Wrieht's photi- cal! a:itd :i tihb the teitcman thlit Wrig!it had bc >',i Cellt :- 1't thi , i'sitc anid that the in.ttel hald bieen setile.. Prloi thci''t\Wrigc' in! rl e id firxt Folelliall RotCa nld k:!t'l It'ClI\ o ~rI : hl .tmfi ( .il.i I aIrFe ,.. cfr-t i ie i,, p,],d. t. R. I i: DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent Dodge that he expected to be paid under the unioncontract 4 because Risner was wrongfully assigned his workand that he (Wright) called the union office to send some-one to the jobsite for assistance. While Dodge agreed topay Wright for the half day, it was only after Wright haddisclosed that he had called the union office and was ex-pecting the union agent on the jobsite. Wright character-ized Dodge's reaction as "mad." Dodge testified that hewent to the Nine Mile jobsite on September 14 in responseto the foreman's urgent phone call that Wright was causingtrouble. Dodge concedes that Wright told him he had al-ready called the Union.The Board has long held that an employee who invokesthe assistance of the Union with regard to securing theEmployer's compliance with the terms and conditions setforth in the contract is engaged in union or protected con-certed activity?5 In the absence of evidence of bad faith, itis immaterial whether the complaint that the contractualterms have been violated is in fact meritorious.6In the in-stant case, the facts set forth above clearly establish and Ifind that Wright's effort to enlist the aid of the Union isprotected concerted activity within the meaning of the Actand that Respondent at all times material herein hadknowledge of such activity. Respondent, however, con-tends that it discharged Wright not because he engaged inunion or protected concerted activity but rather because heused profanity and displayed disrespect to Owner Marko-vich. In tracing the events which led to the aforementionedencounter with Markovich, it is noted that Wright had afight near the Eleven Mile Road site on Thursday, Septem-ber 15, which incapacitated him for a few days. The credi-ble evidence reveals that Wright met with SuperintendentDodge the following day (Friday) and told him of the acci-dent and fight with the motorist and that he could not tellfor certain when he would be able to work again. The onlyinstructions Dodge gave Wright were for the latter to callhim the day before he was ready to report for work. By thefollowing Monday, September 19, Wright's hand was muchbetter, and he called his longtime friend, SuperintendentDodge, and reported that he was ready to go back to work.Wright credibly testified 7 that Dodge told him that "Pete[Gandolfo] said that [he should] fire mre because the Unionhad called back to the office." A few days after. Wrightconfronted Markovich as to why he was fired, and Marko-vich replied, "Why didn't you call me? Why did you callthe Union." While Markovich's account is substantially4While Wright hlitceyed that under the tcrmll of the c ontrait Ian .,pcera llicould not he switched from one machine to another, Ihe recrd is desvoid ifany probatise evidence in support thereofSee Perrenoud. Inc. 236 NL RB No, 92 (1978); Marm,,n Iron,,nlio, 219NL RB 102, 108 11975:) Enduro Metal Produwi (I, h, .i6o N RB 1411(1966) Interiboro ( .tracorrs In,, 157 NiLRB 1295. 13011 02 196)e 4ro, Int 227 NI RB 243 (1976): Perrntslud. /11 ,orlpa Inlterhoir, (irraIctorn. Inc. vupro at 1298. fn. 7.I credit the testimony of Wright where it confli is i ith the leslimonlls ofDodge. I found Dodge Io be unresponsive and equivocal I hus,. uhel askedwhether he had al conveisaition with Wright regarding the laltcr's return towork after his hand healed. Dodge first responded. "I can't retienlclbei" liewas then asked whether he instructed Wright to call him when he Awas read?to return to work. to which Dodge responded, "I might have said thati. yes"Still further, Dodge was asked whether he recalls sayLilg all thing 1,i \Wlightabout letting him know the day before he was reld)y to return, and this timeDodge answered, "No, I don't think I did."the same as Wright's, he denies that Wright asked him whyhe was fired but rather why he wasn't working. Markovichconcedes that after Wright told him that he had gone to theUnion he asked him why he called the Union and not him.Markovich further acknowledged that he would ratherhave employees give him a chance to work out problemswithout the intervention of the Union. With regard toMarkovich's assertion that Wright merely asked why hewasn't working, I am unconvinced that he did not actuallyask why he was fired, or words to that effect. In any event,in the circumstances of this case, I do not deem the conflictmaterial.It is undisputed that when Markovich questioned Wrightas to why he went to the Union and did not come to himwith the problem Wright responded with an epithet Ac-cording to Respondent, Wright was immediately dis-charged because he used profane language and showed dis-respect for Markovich. It is well recognized that"[a]lthough an employer had a right to discharge an em-ployee for profane and insubordinate conduct, the mereexistence of a justifiable ground for discharge is no defenseif it is a pretext and not the moving cause." 9 According tothe General Counsel, the Markovich incident was after thefact; Wright had already been fired. In this regard theGeneral Counsel argues with substantial appeal that Re-spondent offered no explanation to support its version ofWright's visit with Markovich. On the other hand, the Gen-eral Counsel argues persuasively that "the only plausibleexplanation is that, as Wright testified, this conversationoccurred after his discharge when he was questioning Mar-kovich as to the reason for his discharge."As I have found that the credible evidence establishesthat Superintendent Dodge told Wright that he was firedbefore the Markovich incident, I further find that Respon-dent's assertion that Wright was discharged by Marko-vich m because of profanity or disrespect is pretextual.Rather, the preponderance of the credible evidence reveals,and I find, that what precipitated the discharge wasWright's invoking the assistance of the Union, even if erro-neously, to secure him benefits under the contract. Accord-ingly, I find that Respondent discharged Wright for engag-ing in union or protected concerted activity in violation ofSection 8(a)(3) of the Act.1' Mlaikoichl testified tlat when he ordered Wright out of the trailer (fieldoffice} he was deemed to be discharged lIhus. Markovich was asked wheth-er lie told VWright al Ihat tinme that he was fired. He responded, "That iscorrect. V'hen I sas iut, he is out l'hat is what I mean" Similarly. I findthat 'i ight coneised the tle.ning to Markoslich that he was asking why hewas fliied. eelv if he did not use the precise nordsG(,id//-[ tlfdn (;irp,rraio,,n. 233 NI RB 772 (1977).I found Marklich to he unresponsise. inconsistent. and unreliableI huis whenl he ',as asked whether Superintendent Dodge had informed himthat Vrlighl had called tile I riion. Mlarkovich responded. "I don't think hetold nic. beciuse It is not imputtalnt for me if he called the ULniont or not."Ionwesver. lie alsoi colnceded thill ,when Wright confronted him In the fieldoffice hhe asked Wright, '"' h didn't you call me9? Whv did you call thewonii'?" hi, tetiiions al tal ids to reficct in Ma[rkoiich's unlon animusIlt this cinnection Marko\ich asserted thait le was surprised that Wrighthad gmiire to the I niln because he I Marki,ich} was pros iding io;ertimc forWright and he could have switched him tiio another lob any time he wantedto, without oivertinle norkI I'e I',i?,d l/i ( upra Intcerhori ( C ldlt iorn /In .upnra80 G & M UNDERGROUND CONTRACTING CO.IV THE EFFECT OF THE ULNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section Ill,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCL USIONS OF L.AWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Robert Wright because he engaged inprotected concerted activity, namely, invoking the assis-tance of the Union concerning a work assignment. Respon-dent has violated Section 8(a)(3) and (I) of the Act.THE RFMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and that it take certain affirma-tive action to effectuate the policies of the Act.It having been found that Respondent discharged Rob-ert Wright in violation of Section 8(aX3) and (1) of the Act.I shall recommend that Respondent be ordered to offerhim full and immediate reinstatement to his former or asubstantially equivalent position and to make him wholefor any loss of earnings he may have suffered by reason ofhis unlawful discharge, by payment to him of a sum ofmoney equal to that which he normally would have earnedfrom the date of discharge to the date of a valid offer ofreinstatement. Backpay shall be computed according to theBoard's policy set forth in F. W. Woolworth CompanY. 90NLRB 289 (1950). Payroll and other records in possessionof Respondent are to be made available to the Board, or itsagents, to assist in such computation. Interest on backpayshall be computed in accordance with Florida Steel Corpo-ration, 231 NLRB 651 (1977),12It will be further recommended, in view of the senousunfair labor practices herein found, that Respondent beordered to cease and desist from "'in any other manner"infringing upon the rights guaranteed employees in Section7 of the Act. See N.L.R.B. v. Entwistle Mfg.., 120 F.2d 532,536 (4th Cir. 1941).On the basis of the above findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:12 See, generally, Isis Plumbing & Hearing Co. 138 N .RB 716 11962)ORDER 13The Respondent, G & M Underground Contracting Co.,Roseville, Michigan. its officers, agents, successors, and as-signs, shall:I. ('ease and desist from:(a) Discharging any employees because they have in-voked the assistance of the Union regarding working con-ditions or because they have otherwise engaged in concert-ed activities for mutual aid and protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative actions, which are nec-essary to effectuate the policies of the Act:(a) Offer Robert Wright immediate and full reinstate-ment to his former job or, if that job no longer exists. to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business at Groesbeck Highway,Roseville, Michigan, copies of the attached notice marked"Appendix." 14 Copies of the notice, on forms provided bythe Regional Director for Region 7. after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places. including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(d) Notify said Regional Director, in wnting, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.10248 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes4 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted be Orderof the National Iahbor Relations Board" shall read "Pos:ed Pursuant to aJudgment of the United States (court of Appeals Enforcing an Order of theNational I abor Relatilonts Board."81